DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed Nov. 09, 2021 have been fully considered but are moot in view of new ground(s) of rejection. Claims 3, 4, 6-8, 13, 14, 16-18, 23-26, 30 and 32 had been canceled.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (CN 104953696) (hereinafter “Hu”).
	Regarding claim 1, Hu discloses a power supplying device (Fig.1 or 2, please refer to the whole reference for detailed), comprising: a battery (26); a charging circuit (15 in Fig.1 (or) 25 in Fig.2, please consider both), electrically coupled to an AC power source (11 (or) 21) and configured to charge the battery; and a DC-AC conversion circuit (17 (or) 27), electrically coupled to the battery and configured to supply an AC output (12, 22, output from 17 or output from 27), wherein the power supplying device is a part of a line-interactive uninterruptible power system (Abstract), and wherein when .

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 104953696) (hereinafter “Hu”) in view of Olsen (2016/0276870).
Regarding claim 2, Hu is used to reject claim 1 above.
Hu doesn’t explicitly disclose the maximum output power of the power supplying device is greater than the maximum input power of the power supplying device. 
Olsen discloses the maximum output power (116% load in Fig.2A) of the power supplying device (UPS) is greater than the maximum input power (110%) of the power supplying device (device which provides utility AC 155).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with the teaching of Olsen to provide the maximum output power of the power supplying device is greater than the maximum input power of the power supplying device. The suggestion/motivation would have been to use the battery power to increase the maximum output power over the maximum input power as taught by Olsen.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 104953696) (hereinafter “Hu”) in view of Backman et al. (2020/0204081) (“Backman”).
Regarding claim 5, Hu is used to reject claim 1 above.
Hu doesn’t disclose a DC-DC conversion circuit electrically coupled between the battery and the DC-AC conversion circuit, wherein when the power supplying device is powered on, the DC-DC conversion circuit is also enabled.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with the teaching of Backman to provide a DC-DC conversion circuit electrically coupled between the battery and the DC-AC conversion circuit, wherein when the power supplying device is powered on, the DC-DC conversion circuit is also enabled (by using a AC/DC circuit, a DC/DC circuit, a battery and a DC/AC circuit taught by Backman in place of a charging circuit, a battery and a DC/AC circuit of Hu). The suggestion/motivation would have been to use the power supplying device as taught by Backman as a design choice since both Hu and Backman discloses well known power supplying devices which are replaceable.

8.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 104953696) (hereinafter “Hu”) in view of Kawabe et al. (6,201,371) (“Kawabe”).
	Regarding claim 9, Hu is used to reject claim 1 above.
	Hu doesn’t explicitly disclose the AC output is supplied to a resistive load.
	Kawabe discloses an AC output (output from 20 in Fig.1) is supplied to a resistive load (column 2, line 29-37, where printer is a resistive load).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with the teaching of Kawabe to 
Regarding claim 10, Hu in view of Kawabe is used to reject claims 1 and 9 above.
Hu doesn’t explicitly disclose the resistive load comprises a laser printer.
Kawabe discloses the resistive load comprises a laser printer (column 2, line 29-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu with the teaching of Kawabe to provide the resistive load comprises a laser printer. The suggestion/motivation would have been to provide AC output to a printer as taught by Kawabe.

9	Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 104953696) (hereinafter “Hu”) in view of Tsai et al. (2019/0067987) (“Tsai”).
Regarding claim 11, Hu discloses a power supplying device (Fig.1 or 2, please refer to the whole reference for detailed), comprising: a battery (26); a charging circuit (15 in Fig.1 (or) 25 in Fig.2, please consider both), electrically coupled to an AC power source (11 (or) 21) and configured to charge the battery; a DC-AC conversion circuit (17 (or) 27), electrically coupled to the battery and configured to supply an AC output (12, 22, output from 17 or output from 27); and wherein the power supplying device is a part of a line-interactive uninterruptible power system (Abstract), wherein when a control circuit (circuit which controls at least the switches shown in Fig.1 and 2) enters a 
Hu doesn’t explicitly disclose a control circuit, electrically coupled to the charging circuit and the DC-AC conversion circuit for controlling their operations.
	Tsai discloses an example of a control circuit (114), electrically coupled to the charging circuit (104) and the DC-AC conversion circuit (108) for controlling their operations.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize/modify Hu with the teaching of Tsai to provide a control circuit, electrically coupled to the charging circuit and the DC-AC conversion circuit for controlling their operations. The suggestion/motivation would have been to support that a control circuit is required to control the charging circuit and the DC-AC conversion circuit.
Regarding claim 15, Hu in view of Tsai is used to reject claim 11 above.
Hu doesn’t explicitly disclose a DC-DC conversion circuit electrically coupled between the battery and the DC-AC conversion circuit, wherein when the control circuit enters the predetermined mode, the control circuit further enables the DC-DC conversion circuit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize/modify Hu with the teaching of Tsai to provide a DC-DC conversion circuit electrically coupled between the battery and the DC-AC conversion circuit, wherein when the control circuit enters the predetermined mode, the control circuit further enables the DC-DC conversion circuit. The suggestion/motivation would have been to use the power supplying device as taught by Backman as a design choice since both Hu and Backman discloses well known power supplying devices which are replaceable.

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 104953696) (hereinafter “Hu”) in view of Tsai et al. (2019/0067987) (“Tsai”) and Olsen (2016/0276870).
Regarding claim 12, Hu in view of Tsai is used to reject claim 11 above.
Hu doesn’t explicitly disclose the maximum output power of the power supplying device is greater than the maximum input power of the power supplying device. 
Olsen discloses the maximum output power (116% load in Fig.2A) of the power supplying device (UPS) is greater than the maximum input power (110%) of the power supplying device (device which provides utility AC 155).
.

11.	Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 104953696) (hereinafter “Hu”) in view of Tsai et al. (2019/0067987) (“Tsai”) and Toyoda (2018/0331568).
	Regarding claim 19, Hu in view of Tsai is used to reject claims 11 and 15 above.
	Hu doesn’t disclose an input interface for generating a control signal to the control circuit, thereby enabling the control circuit to enter the predetermined mode.
	Toyoda discloses an example of an input interface (16 in Fig.2) for generating a control signal to a control circuit (17), thereby enabling the control circuit to enter the predetermined mode (for example inverter power-feed mode as stated in ¶ 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Tsai with the teaching of Toyoda to provide an input interface for generating a control signal to the control circuit, thereby enabling the control circuit to enter the predetermined mode. The suggestion/motivation would have been to provide a UPS which is controllable by a user as taught by Toyoda.
Regarding claim 20, Hu in view of Tsai and Toyoda is used to reject claims 11, 15 and 19 above.
Hu doesn’t disclose the input interface comprises at least one of a button and a touch screen.
Toyoda discloses an example of the input interface (16) comprises at least one of a button and a touch screen (¶ 40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Tsai with the teaching of Toyoda to provide the input interface comprises at least one of a button and a touch screen. The suggestion/motivation would have been to provide a UPS which is controllable by a user as taught by Toyoda.
Regarding claim 21, Hu in view of Tsai is used to reject claim 11 above.
	Hu doesn’t disclose an input interface for generating a control signal to the control circuit, thereby enabling the control circuit to enter the predetermined mode.
	Toyoda discloses an example of an input interface (16 in Fig.2) for generating a control signal to a control circuit (17), thereby enabling the control circuit to enter the predetermined mode (for example inverter power-feed mode as stated in ¶ 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Tsai with the teaching of Toyoda to provide an input interface for generating a control signal to the control circuit, thereby enabling the control circuit to enter the predetermined mode. The suggestion/motivation would have been to provide a UPS which is controllable by a user as taught by Toyoda.
Regarding claim 22, Hu in view of Tsai and Toyoda is used to reject claims 11 and 21 above.
Hu doesn’t disclose the input interface comprises at least one of a button and a touch screen.
Toyoda discloses an example of the input interface (16) comprises at least one of a button and a touch screen (¶ 40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Tsai with the teaching of Toyoda to provide the input interface comprises at least one of a button and a touch screen. The suggestion/motivation would have been to provide a UPS which is controllable by a user as taught by Toyoda.

Allowable Subject Matter
12.	Claims 27-29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	Claims 33-46 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849